Case: 17-60113   Document: 00514249708   Page: 1   Date Filed: 11/27/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit
                              No. 17-60113                              FILED
                            Summary Calendar                    November 27, 2017
                                                                   Lyle W. Cayce
In the Matter of : DARLENE HAYNES
                                                                        Clerk


             Debtor


GREEN TREE SERVICING, L.L.C.; WALTER INVESTMENT
MANAGEMENT CORPORATION; BEST INSURORS, INCORPORATED;
MID STATE CAPITAL, L.L.C.; MID STATE TRUST II; MID STATE TRUST
III; MID STATE TRUST IV; MID STATE TRUST V; MID STATE TRUST VI;
MID STATE TRUST VII; MID STATE TRUST VIII; MID STATE TRUST IX;
MID STATE TRUST X; MID STATE TRUST XI; WILMINGTON TRUST
COMPANY; MID-STATE CAPITAL CORPORATION 2004-1 TRUST; MID-
STATE CAPITAL CORPORATION 2005-1 TRUST; MID-STATE CAPITAL
CORPORATION 2006-1 TRUST; MID-STATE CAPITAL TRUST 2010-1,

             Appellees

v.

DARLENE HAYNES,

             Appellant




                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          USDC No. 3:16-CV-551


Before WIENER, SOUTHWICK, and HAYNES, Circuit Judges.
     Case: 17-60113      Document: 00514249708         Page: 2    Date Filed: 11/27/2017



                                      No. 17-60113
PER CURIAM:*
       There are two separate but related lawsuits that are relevant in this
appeal. The first is the underlying suit brought by Appellant Darlene Haynes
against the Appellees and other entities and individuals. The second is a
separate action filed by the Appellees to compel Haynes to arbitrate the claims
she brought against them in the underlying lawsuit.
       The United States District Court for the Southern District of Mississippi
entered a final judgment in the second lawsuit, compelling Haynes to arbitrate
her claims against the Appellees and staying the proceedings between the
parties in the underlying lawsuit. Haynes appealed.
       We recently held that we lacked appellate jurisdiction over a district
court’s order that compelled arbitration and then stayed the proceedings in the
separate lawsuit between the parties. See Green Tree Servicing, L.L.C. v.
Charles, 872 F.3d 637, 638–40 (5th Cir. 2017).                We find no meaningful
distinction between this case and our recent decision.
       We do not have jurisdiction over the district court’s final judgment
compelling arbitration because that judgment also stayed the substantive
claims in the underlying lawsuit between Haynes and the Appellees. See id.
at 639–40. The appeal is DISMISSED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2